UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6696


PAUL CLEVELAND THOMPSON, JR.,

                   Plaintiff - Appellant,

             v.

HAROLD W. CLARKE, Director of VDOC; GARY BASS, Regional Director of
Operations for the Central Region of VDOC; L. F. SCHILLING, Health Services
Director for VDOC Medical Services; J. E. PARKS, Director of Offender
Management Services for VDOC; KEITH DAWKINS, Supervisor; GAIL JONES,
working in VDOC offender management; H. PONTON, Warden; J. ROYSTER,
Operations Manager; DIXON, M.D., Medical Director at NCC; L. HIGHTOWER,
Supervisor of the NCC Medical Dept and the Nurses; E. L. WILLIS, Treatment
Program Supervisor; D. BROCCHARD, Psychologist at NCC; MS. SARGENT,
Mental Health Counselor; MS. LEFEVERS, Unit Manager; MR. MOICZEK,
Institutional Investigator; A. JAMES, Grievance Coordinator; M. PUGH, Sgt.,
Supervisor of the NCC Property Office; J. TERRY, Counselor; MS. SPENCE,
Counselor; JOSEPH TEEFEY, Institutional Attorney at NCC; A. BRYANT,

                   Defendants - Appellees,

             and

COMMONWEALTH OF VIRGINIA,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:15-cv-00439-RBS-DEM)


Submitted: April 4, 2019                                      Decided: April 9, 2019
Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Cleveland Thompson, Jr., Appellant Pro Se. Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee Dixon.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Paul Cleveland Thompson, Jr., appeals the district court’s orders denying relief on

his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Thompson v. Clarke, No. 2:15-cv-00439-RBS-DEM (E.D. Va. Mar. 10, 2017; May 9,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3